DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specification, as originally filed, does not provide support for the claims subject matter of "non-ferrous metal" as now cited in claims 1, 2, and 13-15.  Amended claim 11, filed on 05/03/2021, raises an issue of new matter.  It recites that "the first and second electrical wires are not encased in a single insulating body but are separated from each other."  Specification, as originally filed in [0026], discloses that the "wires may not be encased in a single insulating body but connected by a means of maintaining a static distance between the wires."  Claims 3, 9, 12, and 16-19 are included in this rejection because of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 13, last three lines, "the first end" and "the second end" are unclear since claim 13 earlier recites a first wire having first and second ends and a second wire having first and second ends.  Claims 14-19 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (5109140) in view of Grensing et al. (2016/0276077).
 	Nguyen (Fig. 1) discloses a cable comprising a first insulated electrical wire with two ends and comprising a first electrically conductive metal (1) with a conductivity; and a second insulated electrical wire with two ends and comprising a second electrically conductive metal (2), wherein the first metal includes a relative magnetic permeability (re claim 1).  Nguyen also discloses that the first and second wires are physically separated and independent from each other (re claim 9); the first and second wires are not encased in a single insulating body but are separated from each other (re claim 11); transmitting audio-range signals from the first end to the second end (re claim 13); the first metal is physically separated and independent from the second metal (re claim 18); the first and second metals are formed in round shape (re claim 19).
 	Nguyen does not disclose the first and second metals being non-ferrous metals, the first metal having a conductivity less than 5.5% IACS, and the relative magnetic permeability of the first metal between 0 and 2 (re claims 1 and 13); the second metal having a conductivity less than 5.5% IACS; and the second metal including a relative magnetic permeability between 0 and 2 (re claims 2-3 and 14-17).
 	Grensing et al. discloses an electrical wire ([0133], wire, connector, or electrode) comprising a non-ferrous metal with a conductivity less than 5.5% IACS and a relative magnetic permeability between 0 and 2 ([0129]).  
 	It would have been obvious to one skilled in the art to use the non-ferrous metal taught by Grensing et al. for the first and second metals of Nguyen since such metal has excellent wear resistance and retains its strength at elevated temperatures ([0003]).
 	It is noted that since the modified cable of Nguyen comprises structure and material as claimed, it is an improved, signal carrying, electrically conductive cable having reduced frequency dependent energy loss and phase errors from end to end as a function of the frequency of audio-range signals conducted therein (re claims 1 and 13).

Claims 1-3, 9, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Devine (6791025) in view of Grensing et al.
 	Devine (Fig. 5) discloses a cable comprising a first insulated electrical wire with two ends and comprising a first electrically conductive non-ferrous metal (210) with a conductivity; and a second insulated electrical wire with two ends and comprising a second electrically conductive non-ferrous metal (215), wherein the first metal includes a relative magnetic permeability (re claim 1).  Devine also discloses that the first and second wires are physically separated and independent from each other (re claim 9); ends of the first and second wires have connectors (Figs 1 and 3) that are terminated in bare metal of other audio connector known in the art (re claim 12); transmitting audio-range signals from the first end to the second end (re claim 13); the first metal is physically separated and independent from the second metal (re claim 18); the first and second metals are formed in round shape (re claim 19).
 	Devine does not disclose the first metal having a conductivity less than 5.5% IACS, and the relative magnetic permeability of the first metal between 0 and 2 (re claims 1 and 13); the second metal having a conductivity less than 5.5% IACS; and the second metal including a relative magnetic permeability between 0 and 2 (re claims 2-3 and 14-17).
 	Grensing et al. discloses an electrical wire ([0133], wire, connector, or electrode) comprising a non-ferrous metal with a conductivity less than 5.5% IACS and a relative magnetic permeability between 0 and 2 ([0129]).  
 	It would have been obvious to one skilled in the art to use the non-ferrous metal taught by Grensing et al. for the first and second metals of Devine since such metal has excellent wear resistance and retains its strength at elevated temperatures ([0003]).
 	It is noted that since the modified cable of Devine comprises structure and material as claimed, it is an improved, signal carrying, electrically conductive cable having reduced frequency dependent energy loss and phase errors from end to end as a function of the frequency of audio-range signals conducted therein (re claims 1 and 13).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847